WEINFELD, District Judge.
The subpoena duces tecum served upon the corporate witness is too broad. Lack of identification of documents makes it difficult to predicate a finding of contempt for alleged failure to produce. While plaintiff in its efforts to establish that the defendant was doing business in this district is entitled to probe thoroughly into the facts, it will have to limit the subpoena to documents, agreements, letters, cables and other data which bear on that issue. The motion to punish for contempt is denied but the order to be entered hereon may contain a provision limiting the subpoena, as noted, and for the years 1950 and 1951.
Upon the continued examination plaintiff may inquire of the witness if there are in existence (other than those produced and marked as exhibits) agreements, documents, letters, cables and other data of the defendant or in anywise relating to its activities during the period in question, in the possession of, or under the control of, the corporate witness, and, if so, the date and a general description thereof sufficient for identification purposes. This general identification will enable plaintiff’s counsel to apply for appropriate relief under the Rules for the production or inspection of such documents in the event a dis*465pute exists as to whether they are relevant to the subject matter of the special issues a9 to which a preliminary trial has been ordered.
Settle order on notice.